Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT

TO THE

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of November 13, 2008 (this “Amendment”), is among:

(i) CARDINAL HEALTH FUNDING, LLC, a Nevada limited liability company (the
“Seller”);

(ii) GRIFFIN CAPITAL, LLC, a Nevada limited liability company (“Griffin” and,
together with the Seller, the “Seller Parties” and each, a “Seller Party”);

(iii) RANGER FUNDING COMPANY LLC (“Ranger”), as a Conduit;

(iv) BANK OF AMERICA, N.A. (“BofA”), as the Related Financial Institution for
Ranger and as the Managing Agent for Ranger’s Purchaser Group;

(v) WINDMILL FUNDING CORPORATION (“Windmill”), as a Conduit;

(vi) THE ROYAL BANK OF SCOTLAND PLC (as successor to ABN AMRO Bank N.V.)
(“RBS”), as the Related Financial Institution for Windmill and as the Managing
Agent for Windmill’s Purchaser Group;

(vii) VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit; and

(viii) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as
the Related Financial Institution for Victory, as Managing Agent for Victory’s
Purchaser Group and as the Agent (in such capacity, the “Agent”).

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the RPA (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, on November 19, 2007, the Seller Parties, Variable Funding Capital
Company, LLC (“VFCC”), as a Conduit, Wachovia Bank, National Association
(“Wachovia”), as the Related Financial Institution for VFCC, Wachovia Capital
Markets, LLC (“WCM”), as initial Agent, Victory, as a Conduit, BTMUNY, as the
Related Financial Institution for Victory and as the Managing Agent for
Victory’s Purchaser Group, Windmill, as a Conduit, and RBS, as the Related
Financial Institution for Windmill and as the Managing Agent for Windmill’s
Purchaser Group, entered into that certain Third Amended and Restated
Receivables Purchase Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “RPA”);



--------------------------------------------------------------------------------

WHEREAS, immediately prior to the effectiveness of this Amendment, the parties
hereto, VFCC, Wachovia and WCM entered into that certain Assignment and
Assumption Agreement, dated as of the date hereof (the “Assignment and
Assumption Agreement”), pursuant to which and on the terms and subject to the
conditions set forth therein (i) VFCC assigned all of its rights and obligations
as a Conduit under the RPA to Ranger, (ii) Wachovia assigned all of its rights
and obligations as a Financial Institution under the RPA to BofA, (iii) Ranger
and BofA appointed BofA as the Managing Agent for their Purchaser Group,
(iv) WCM ceased to be the Agent and (v) the remaining Purchasers and Managing
Agents appointed BTMUNY as Agent; and

WHEREAS, the parties hereto desire to amend the RPA as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the RPA. The RPA is amended as follows:

(a) Each reference in the RPA (and in any other Transaction Document) to WCM,
acting in its capacity as Agent, is replaced with a reference to BTMUNY, acting
in its capacity as Agent.

(b) Each reference in the RPA (and in any other Transaction Document) to ABN
AMRO Bank N.V. (whether by reference to its full name or to “ABN”) is replaced
with a reference to The Royal Bank of Scotland plc or “RBS”, as applicable. In
addition, the defined terms “ABN” and “ABN Conduit” and the definitions thereof
set forth in Exhibit I to the RPA are replaced with the following, respectively,
and moved to appropriate alphabetical order:

“RBS” means The Royal Bank of Scotland plc, a limited liability company
incorporated in Great Britain and registered under the laws of Scotland (as
successor to ABN AMRO Bank N.V.), and its successors.

“RBS Conduit” means Windmill Funding Corporation and its successors.

(c) Section 1.2 of the RPA is amended by deleting the phrase “the Agent will
promptly notify the Wachovia Conduit of such Purchase Notice,” and the phrase
“the Agent shall send notice of the proposed Incremental Purchase to the
Wachovia Conduit’s Related Financial Institutions and/or” where they appear
therein.

(d) Section 1.3 of the RPA is amended by deleting the phrase “and the Agent will
promptly notify each Purchaser in the Wachovia Conduit’s Purchaser Group of such
Reduction Notice after the Agent’s receipt thereof” where it appears therein.

(e) Section 1.4 of the RPA is replaced in its entirety with the following:

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Documents shall be paid or deposited (or such Seller Party shall
initiate a payment or deposit and, if requested, will provide the Agent or any

 

2



--------------------------------------------------------------------------------

Managing Agent the related wire confirmation number) in accordance with the
terms hereof no later than 12:00 noon (New York time) on the day when due in
immediately available funds, and if not received (or if such payment or deposit
is not initiated) before 12:00 noon (New York time) shall be deemed to be
received on the next succeeding Business Day. If such amounts are payable to a
Purchaser, they shall be paid to such Purchaser by wire transfer of immediately
available funds in accordance with the “Wiring Instructions” specified for such
Purchaser on Schedule A or in accordance with such other wiring instructions
specified by such Purchaser (or its Managing Agent) in writing to each other
party hereto. If such amounts are payable to the Agent, they shall be paid to
the Agent with the “Wiring Instructions” specified for the Agent on Schedule A
or in accordance with such other wiring instructions specified by the Agent in
writing to each other party hereto. All computations of Yield, per annum fees or
discount calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under any Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed. If any amount hereunder or under any
other Transaction Document shall be payable on a day which is not a Business
Day, such amount shall be payable on the next succeeding Business Day.

(f) Sub-clause (a) in the first paragraph of Section 6.2 of the RPA is replaced
in its entirety with the following: “(a) in the case of each such Incremental
Purchase or Reinvestment, Servicer shall have delivered to the Agent and each
Managing Agent on or prior to the date of such purchase, in form and substance
satisfactory to the Agent and such Managing Agent, all Monthly Reports as and
when due under Section 8.5 and all Weekly Reports and Daily Reports, if
required, as and when due under Section 8.5;”.

(g) Section 7.1(j)(i) of the RPA is amended by deleting existing sub-clause
(C) thereof in its entirety and renumbering existing sub-clauses (D), (E) and
(F) thereof as sub-clauses (C), (D) and (E), respectively.

(h) Section 8.5(b) of the RPA is replaced in its entirety with the following:

(b) If on any date, less than two of S&P, Moody’s and Fitch are then maintaining
senior unsecured long-term debt ratings on Cardinal of at least BBB- (as
determined by S&P and Fitch) or Baa3 (as determined by Moody’s), then the
Servicer shall prepare and forward to the Agent and each Managing Agent on the
Tuesday of each week thereafter for the immediately preceding calendar week, a
Weekly Report with respect to the calendar week most recently ended, which
report shall be in addition to any required or requested Monthly Report. If on
any date, less than two of S&P, Moody’s and Fitch are then maintaining senior
unsecured long-term debt ratings on Cardinal of at least BB (as determined by
S&P and Fitch) or Ba2 (as determined by Moody’s), the Servicer shall prepare and
forward to the Agent and each Managing Agent on each Business Day thereafter, a
Daily Report with respect to the immediately preceding Business Day or such
other Business Day determined by the Agent, which report shall be in addition to
any required or requested Monthly Report.

 

3



--------------------------------------------------------------------------------

(i) Section 9.1(g)(i) of the RPA is replaced in its entirety with the following:

(i) (x) the Collections-to-Sales Ratio for such calendar month shall be less
than 75% or (y) the Collections-to-Sales Ratios for each of such calendar month
and the immediately preceding calendar month shall be less than 80%; or

(j) Section 10.2 of the RPA is replaced in its entirety with the following:

Section 10.2 Increased Cost and Reduced Return; Accounting Based Consolidation
Events.

(a) If any Funding Source shall be charged any fee, expense or increased cost on
account of the adoption of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy), any accounting
principles or any change in any of the foregoing, or any change in the
interpretation or administration thereof by the Financial Accounting Standards
Board (“FASB”), any governmental authority, any central bank or any comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority or agency (a “Regulatory Change”): (i) that subjects any Funding
Source to any charge or withholding on or with respect to any Funding Agreement
or a Funding Source’s obligations under a Funding Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Funding Source of any amounts payable under any Funding Agreement (except for
changes in the rate of tax on the overall net income of a Funding Source) or
(ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Funding Source, or credit extended by a
Funding Source pursuant to a Funding Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to a Funding Source of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on a Funding Source’s capital as a consequence of its obligations under a
Funding Agreement, or to reduce the amount of any sum received or receivable by
a Funding Source under a Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the Agent, Seller will pay to the Agent, for the
benefit of the relevant Funding Source, such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction, provided, however, that such fee, expense or
increased cost is applicable generally to the class of institutions of which
such Funding Source is a member. For the avoidance of doubt, if FASB
Interpretation No. 46R, or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
any Conduit or Seller with the assets and liabilities of any Funding Source,
such event shall constitute a circumstance on which such Funding Source may base
a claim for reimbursement under this Section 10.2(a).

 

4



--------------------------------------------------------------------------------

(b) Without limiting the generality of the forgoing clause (a), if after the
date hereof, any Accounting Based Consolidation Event shall occur which is not
the result of a Regulatory Change, then, upon demand by the Agent, Seller shall
pay to the Agent, for the benefit of the relevant Funding Source, such amounts
as such Funding Source reasonably determines will compensate or reimburse such
Funding Source for any resulting (i) fee, expense or increased cost charged to,
incurred or otherwise suffered by such Funding Source, (ii) reduction in the
rate of return on such Funding Source’s capital or reduction in the amount of
any sum received or receivable by such Funding Source, or (iii) internal capital
charge or other imputed cost determined by such Funding Source to be allocable
to Seller or the transactions contemplated in this Agreement in connection
therewith; provided, however, that in no event may any Funding Source (or the
Agent on its behalf) claim or receive reimbursement or compensation for amounts
under this Section 10.2(b) that would result in its total compensation
(inclusive of Yield and fees) exceeding the total compensation that would have
been payable to such Funding Source immediately prior to such Accounting Based
Consolidation Event if it were a Related Financial Institution purchasing or
committing to purchase Purchaser Interests pursuant to Section 1.2 of this
Agreement. For the avoidance of doubt, the limitation set forth in the foregoing
proviso shall not be construed to limit any Funding Source’s right to payment
pursuant to Section 10.2(a) above. Amounts payable by Seller under this
Section 10.2(b) may be demanded at any time without regard to the timing of
issuance of any financial statement by any Conduit or by any Funding Source.

(k) Sub-clause (iii) of Section 12.1(b) of the RPA is replaced in its entirety
with the following: “(iii) be approved by Seller (such approval not to be
unreasonably withheld or delayed); provided, however, that no such approval of
the Seller shall be required (A) in the case of an assignment by an Affected
Financial Institution pursuant to Section 12.1(c), (B) in the event that Seller
does not approve of the proposed Purchasing Financial Institution and Seller,
the Agent, such Conduit and the selling Financial Institution fail to agree on
an alternative funding entity within 15 days after the selling Financial
Institution gives notice pursuant to this Section 12.1(b) of the proposed
assignment or (C) if an Amortization Event or a Potential Amortization Event
shall have occurred and is continuing.”

(l) Section 13.1 of the RPA is amended by deleting the parenthetical “(other
than the Wachovia Conduit’s Purchaser Group)” where it appears therein.

(m) Section 14.1(b)(i) of the RPA is amended by replacing sub-clause (G) thereof
in its entirety with “(G) change the definition of “Eligible Receivable,” “Loss
Reserve,” “Dilution Reserve,” “Carrying Cost Reserve,” “Aggregate Reserves,”
“Dynamic Reserve” or “Reserve Floor”“.

(n) Section 14.5(b) of the RPA is amended by replacing the reference to
“Wachovia” where it appears therein with a reference to “the Agent”.

 

5



--------------------------------------------------------------------------------

(o) Section 14.13 of the RPA is replaced in its entirety with the following:

Section 14.13 Agent Roles. In addition to its role as Agent pursuant to Article
XI, each of the Purchasers and Managing Agents acknowledges that the Person
acting as Agent (or any Affiliate thereof) acts, or may in the future act,
(i) as a Financial Institution or a Managing Agent party hereto, (ii) as
administrative agent (or in a similar capacity) for a Conduit, Financial
Institution or Managing Agent from time to time party hereto or for any other
Person, (iii) as issuing and paying agent for certain Commercial Paper, (iv) to
provide credit or liquidity enhancement for the timely payment for certain
Commercial Paper and (v) to provide other services from time to time for a
Conduit, Financial Institution or Managing Agent from time to time party hereto
or for any other Person (collectively, the “Agent Roles”). Without limiting the
generality of this Section 14.13, each Purchaser and each Managing Agent hereby
acknowledges and consents to any and all Agent Roles and agrees that in
connection with any Agent Role, the Person acting as Agent may take, or refrain
from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for a Conduit
party hereto.

(p) The following defined terms and the definitions thereof set forth in Exhibit
I to the RPA are deleted therefrom in their entirety:

(i) “Interim Monthly Report”;

(ii) “Net Dilution Percentage”;

(iii) “JPMC CHI Account”;

(iv) “Servicing Reserve”;

(v) “Wachovia”;

(vi) “Wachovia Bank”; and

(vii) “Wachovia Conduit”.

(q) The following new defined terms and definitions thereof are added to Exhibit
I to the RPA in appropriate alphabetical order:

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of
any Funding Source. An Accounting Based Consolidation Event shall be deemed to
occur on the date any Funding Source shall acknowledge in writing that any such
consolidation of the assets and liabilities of a Conduit shall occur.

“BofA” means Bank of America, N.A. and its successors.

“BofA Conduit” means Ranger Funding Company LLC and its successors.

 

6



--------------------------------------------------------------------------------

“Carrying Cost Reserve” means, on any date of determination, an amount equal to
the sum of (a) all accrued and unpaid Conduit Costs, Yield and fees and any
other amounts payable by the Seller under the Fee Letters plus (b) the product
of (i) the Carrying Cost Reserve Percentage multiplied by (ii) the Net
Receivables Balance as of the close of business of the Servicer on such date.

“Carrying Cost Reserve Percentage” means, on any date of determination, a
fraction (expressed as a percentage) (a) the numerator of which is the product
of (i) 2.25 multiplied by (ii) the sum of (x) the Prime Rate then in effect plus
(y) 5.00% multiplied by (iii) Days Sales Outstanding and (b) the denominator of
which is 360.

“Days Sales Outstanding” means, on any date of determination, an amount
(expressed in days) equal to the product of (a) the amount obtained by dividing
(i) the aggregate Outstanding Balance of all Receivables as of the last day of
the most recently ended calendar month by (ii) the aggregate Outstanding Balance
of all Receivables that were originated during such calendar month multiplied by
(b) 30.

“Dynamic Reserve” means, on any date of determination, an amount equal to the
sum of (i) the Dilution Reserve plus (ii) the Loss Reserve.

“Loss Stress Factor” means, at any time, the “Loss Stress Factor” set forth in
the table below corresponding to the Ratings Level in effect at such time and
set forth in the table below.

 

Ratings Level

   Loss Stress
Factor

Ratings Level 1

   2.25

Ratings Level 2

   2.25

Ratings Level 3

   2.50

Ratings Level 4

   2.50

“Reserve Floor” means, on any date of determination, an amount equal to the
product of (i) the Reserve Floor Percentage multiplied by (ii) the Net
Receivables Balance as of the close of business of the Servicer on such date.

“Reserve Floor Percentage” means, on any date of determination, a percentage
equal to the sum of (i) 21% plus (ii) the product of (x) the Expected Dilution
Ratio multiplied by (y) the Dilution Horizon Ratio.

(r) The definition of “Aggregate Reserves” set forth in Exhibit I to the RPA is
replaced in its entirety with the following:

 

7



--------------------------------------------------------------------------------

“Aggregate Reserves” means, on any date of determination, an amount equal to the
sum of (i) the greater of (x) the Reserve Floor and (y) the Dynamic Reserve plus
(ii) the Carrying Cost Reserve.

(s) The definition of “Applicable Margin” set forth in Exhibit I to the RPA is
amended by replacing the percentage “0.425%” where it appears therein with the
percentage “2.50%”.

(t) The definition of “Collection Account” set forth in Exhibit I to the RPA is
replaced in its entirety with the following:

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, including, without limitation, any account established for the
purposes of receiving Collections which are paid by automated clearing house
(ACH) or wire transfer.

(u) The definition of “Collection Account Disclosure Letter” set forth in
Exhibit I to the RPA is replaced in its entirety with the following:

“Collection Account Disclosure Letter” means that certain letter between the
Seller and the Agent dated November 13, 2008 identifying, among other things,
the Collection Banks and the Collection Accounts.

(v) The definition of “Default Fee” set forth in Exhibit I to the RPA is amended
by replacing the percentage “2%” where it appears therein with the percentage
“2.50%”.

(w) The definition of “Default Ratio” set forth in Exhibit I to the RPA is
amended by replacing the phrase “the calendar month three calendar months prior
to such calendar month” where it appears in clause (ii) thereof with the phrase
“the calendar month that is four calendar months prior to such calendar month”.

(x) The definition of “Dilution Horizon Ratio” set forth in Exhibit I to the RPA
is replaced in its entirety with the following:

“Dilution Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the sum of (x) the aggregate gross sales of the
Originators during the calendar month then most recently ended plus (y) 33% of
the aggregate gross sales of the Originators during the calendar month
immediately preceding the calendar month then most recently ended, divided by
(ii) the Net Receivables Balance as of the last day of the most recently ended
calendar month.

(y) The definition of “Dilution Reserve” set forth in Exhibit I to the RPA is
amended by replacing the reference therein to “the Net Dilution Percentage” with
“the Dilution Percentage”.

 

8



--------------------------------------------------------------------------------

(z) The definition of “Dilution Stress Factor” set forth in Exhibit I to the RPA
is replaced in its entirety with the following:

“Dilution Stress Factor” means, at any time, the “Dilution Stress Factor” set
forth in the table below corresponding to the Ratings Level in effect at such
time and set forth in the table below.

 

Ratings Level

   Dilution Stress
Factor

Ratings Level 1

   2.25

Ratings Level 2

   2.25

Ratings Level 3

   2.50

Ratings Level 4

   2.50

(aa) The definition of “Funding Source” set forth in Exhibit I to the RPA is
replaced in its entirety with the following:

“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s), (ii) such Conduit’s related Managing Agent, (iii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to such Conduit, (iv) any
agent, administrator or manager of such Conduit and (v) any bank holding company
related to any of the foregoing.

(bb) The definition of “LIBO Rate” set forth in Exhibit I to the RPA is replaced
in its entirety with the following:

“LIBO Rate” means, with respect to any Tranche Period and any Purchaser, the sum
of (i) (a) either (x) the interest rate per annum designated as LIBOR for the
Related Financial Institution for a period of time comparable to such Tranche
Period that appears on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page thereof, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on the Reuters
Screen LIBOR01 Page, as determined by the related Managing Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) as of 11:00 a.m. (London, England time)
on the second Business Day preceding the first day of such Tranche Period or
(y) if a rate cannot be determined under clause (x) above, a rate per annum
equal to the average (for purposes of this clause (y), rounded upwards, if
necessary, to the nearest one-hundredth of a percentage point) of the rates per
annum at which deposits in U.S. dollars in the approximate amount to be funded
at the LIBO Rate and having a maturity equal to such Tranche Period are offered
to the principal London office of such Related Financial Institution by three
London banks, selected by such Related Financial Institution in good faith, at
about 11:00 a.m. London time on the second Business Day preceding the first day
of such Tranche Period, divided by (b) one minus the maximum aggregate reserve

 

9



--------------------------------------------------------------------------------

requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against such Related Financial Institution in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period, plus (ii) the Applicable Margin.
The LIBO Rate shall be rounded, if necessary, to the next higher  1/16 of 1%.

(cc) The definition of “Liquidity Termination Date” set forth in Exhibit I to
the RPA is amended by replacing the date “November 17, 2008” where it appears
therein with the date “November 12, 2009”.

(dd) The definition of “Loss Horizon Ratio” set forth in Exhibit I to the RPA is
amended by replacing the words “the three most recently ended calendar months”
where they appear in clause (i) thereof with “the four most recently ended
calendar months”.

(ee) The definition of “Loss Percentage” set forth in Exhibit I to the RPA is
replaced in its entirety with the following:

“Loss Percentage” means, at any time, a percentage equal to the product of
(i) Loss Stress Factor multiplied by (ii) the Loss Ratio multiplied by (iii) the
Loss Horizon Ratio.

(ff) The definition of “Prime Rate” set forth in Exhibit I to the RPA is amended
by replacing the reference to “Wachovia Bank, N.A.” where it appears therein
with a reference to “the Agent”.

(gg) The definition of “Required Notice Period” set forth in Exhibit I to the
RPA is amended by replacing each reference to the amount “$320,000,000” therein
with a reference to the amount “$250,000,000”.

(hh) Each of Exhibit II, Exhibit IX, Exhibit XI, Exhibit XII, Schedule A and
Schedule C to the RPA is replaced in its entirety with new Exhibit II, Exhibit
IX, Exhibit XI, Exhibit XII, Schedule A and Schedule C, respectively, attached
hereto.

SECTION 2. Representations and Warranties.

On the date hereof, each Seller Party hereby represents and warrants (as to
itself) to the Purchasers, the Managing Agents and the Agent that:

(a) after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes an Amortization Event or Potential
Amortization Event;

(b) after giving effect to this Amendment, the representations and warranties of
such Seller Party set forth in the RPA and each other Transaction Document are
true and correct as of the date hereof, as though made on and as of such date
(except to the extent such representations and warranties relate solely to an
earlier date and then as of such earlier date); and

 

10



--------------------------------------------------------------------------------

(c) this Amendment constitutes the valid and binding obligation of such Seller
Party, enforceable against such Seller Party in accordance with its terms.

SECTION 3. Conditions to Effectiveness.

This Amendment shall become effective as of the date hereof upon (i) receipt by
the Agent of counterparts of this Amendment, duly executed by each of the
parties hereto, (ii) receipt by the Agent of each other agreement, writing and
opinion reliance letter listed on Exhibit A and (iii) receipt by each Managing
Agent of the “Structuring Fee” payable by the Seller to such Managing Agent’s
Purchaser Group under such Purchaser Group’s Fee Letter (as amended and restated
on the date hereof).

SECTION 4. Counterparts; Delivery.

This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, and each counterpart shall be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 5. Effect of Amendment; Ratification.

Except as specifically amended and waived hereby, the RPA is hereby ratified and
confirmed in all respects, and all of its provisions shall remain in full force
and effect. After this Amendment becomes effective, all references in the RPA
(or in any other Transaction Document) to “the Receivables Purchase Agreement”,
“this Agreement”, “hereof”, “herein”, or words of similar effect, in each case
referring to the RPA, shall be deemed to be references to the RPA as amended
hereby. This Amendment shall not be deemed to expressly or impliedly waive,
amend, or supplement any provision of the RPA other than as specifically set
forth herein.

SECTION 6. GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

SECTION 7. Section Headings.

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or the RPA or
any provision hereof or thereof.

[Signatures pages follow.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CARDINAL HEALTH FUNDING, LLC, as Seller By:  

/s/ Jeffery W. Proctor

Name:   Jeffery W. Proctor Title:   President

GRIFFIN CAPITAL, LLC,

as Servicer

By:  

/s/ Jeffery W. Proctor

Name:  

Jeffery W. Proctor

Title:   President

First Amendment to the Third Amended and

Restated Receivables Purchase Agreement

 

S-1



--------------------------------------------------------------------------------

RANGER FUNDING COMPANY LLC, as a Conduit By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

BANK OF AMERICA, N.A.,

as Related Financial Institution for Ranger

By:  

/s/ Leif E. Rauer

Name:   Leif E. Rauer Title:   Vice President

BANK OF AMERICA, N.A.,

as Managing Agent for Ranger’s Purchaser Group

By:  

/s/ Leif E. Rauer

Name:   Leif E. Rauer Title:   Vice President

First Amendment to the Third Amended and

Restated Receivables Purchase Agreement

 

S-2



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION, as a Conduit By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

THE ROYAL BANK OF SCOTLAND PLC,

as Related Financial Institution for Windmill

  By:   Greenwich Capital Markets, Inc., as agent By:  

/s/ David Viney

Name:   David Viney Title:   Managing Director

THE ROYAL BANK OF SCOTLAND PLC,

as Managing Agent for Windmill’s Purchaser Group

  By:   Greenwich Capital Markets, Inc., as agent By:  

/s/ David Viney

Name:   David Viney Title:   Managing Director

First Amendment to the Third Amended and

Restated Receivables Purchase Agreement

 

S-3



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit By:  

/s/ Louie E. Colby

Name:   Louie E. Colby Title:   Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Related Financial Institution for Victory

By:  

/s/ Victor Pierzchalski

Name:   Victor Pierzchalski Title:   Authorized Signatory

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Managing Agent for Victory’s Purchaser Group

By:  

/s/ Van Dusenbury

Name:   Van Dusenbury Title:   Senior Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Agent

By:  

/s/ Van Dusenbury

Name:   Van Dusenbury Title:   Senior Vice President

First Amendment to the Third Amended and

Restated Receivables Purchase Agreement

 

S-4



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

CARDINAL HEALTH, INC. , as

Performance Guarantor

By:  

/s/ Linda S. Harty

Name:   Linda S. Harty Title:   Executive Vice President and Treasurer

First Amendment to the Third Amended and

Restated Receivables Purchase Agreement

 

S-5



--------------------------------------------------------------------------------

EXHIBIT A

CLOSING INDEX

THE CARDINAL HEALTH FUNDING, LLC SECURITIZATION

RESTRUCTURING AND RENEWAL

Closing Date: November 13, 2008

Parties & Abbreviations:

 

BoA

   Bank of America, N.A.

BTMU

   The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Cardinal

   Cardinal Health, Inc., an Ohio corporation

Cardinal 2

   Cardinal Health 2, Inc.

CH-110

   Cardinal Health 110, Inc., a Delaware corporation

CH-411

   Cardinal Health 411, Inc., an Ohio corporation

Funding

   Cardinal Health Funding, LLC, a Nevada limited liability company

Griffin

   Griffin Capital, LLC, a Nevada limited liability company

JPM

   JPMorgan Chase Bank, N.A.

K&L

   Kolesar & Leatham, Chtd.

L&W

   Latham & Watkins LLP

MB

   Mayer Brown LLP

PNC

   PNC Bank, National Association

Ranger

   Ranger Funding Company LLC

RBS

   The Royal Bank of Scotland plc (as successor to ABN AMRO Bank N.V.)

VFCC

   Variable Funding Capital Company

Victory

   Victory Receivables Corporation

Wachovia

   Wachovia Bank, National Association

WCM

   Wachovia Capital Markets, LLC

Windmill

   Windmill Funding Corporation

 

Ex. A-1



--------------------------------------------------------------------------------

Document

  

Signatures Needed

A. DOCUMENTS

  

1. Assumption and Assignment Agreement

  

Cardinal

Griffin

Funding

VFCC

Wachovia

WCM

Ranger

BoA

Windmill

RBS

Victory

BTMU

2. First Amendment to the Third Amended and Restated Receivables Purchase
Agreement

  

Funding

Griffin

Ranger

BoA

Windmill

RBS

Victory

BTMU

Cardinal

3. Reaffirmation of Performance Guaranty

   Cardinal

4. Assignment and Assumption of Deposit Account Control Agreement with Wachovia,
Bank, National Association

  

Wachovia (as Depositary Bank)

WCM

BTMU

5. Deposit Account Control Agreement Assignment and Assumption Agreement
relating to the Five Party Agreement Relating to Lockbox Services with Bank of
America, N.A.

  

WCM

Funding

Griffin

BTMU

BoA (as depositary bank)

6. Deposit Account Control Agreement Assignment, Assumption and Amendment
Agreement relating to the Amended and Restated Collection Account Agreement with
PNC Bank, National Association

  

WCM

Funding

Griffin

Cardinal

CH-110

PNC

BTMU

7. Second Amendment to Cash Management Agreement

  

Cardinal

Griffin

CH-411

CH-110

Funding

Cardinal 2

BTMU

RBS

BoA

 

Ex. A-2



--------------------------------------------------------------------------------

Document

  

Signatures Needed

8. Collection Account Disclosure Letter

  

Funding

BTMU

9. Amended and Restated Fee Letter for BTMU and Victory

  

Funding

BTMU

Victory

10. Amended and Restated Fee Letter for RBS and Windmill

  

Funding

RBS

Windmill

11. Amended and Restated Fee Letter for BoA and Ranger

  

Funding

BoA

Ranger

12. Power of Attorney in favor of BTMU

   Funding

D. LEGAL OPINIONS

  

13. Reliance Letter by L&W

   L&W

14. Reliance Letter by K&L

   K&L

15. Reliance Letter(s) by Cardinal in house counsel

  

Cardinal’s In-House

Counsel

E. CORPORATE DOCUMENTS AND CERTIFICATES

  

16. Secretary Certificate of Funding as to:

   Funding

a. Resolutions of the Board of Directors

  

b. Certificate of Incorporation

  

c. By-laws

  

d. Incumbency and Signature

  

17. Secretary Certificate of Griffin as to:

   Griffin

a. Resolutions of the Board of Directors

  

b. Certificate of Incorporation

  

c. By-laws

  

d. Incumbency and Signature

  

18. Secretary Certificate of CH-110 as to:

   CH-110

a. Resolutions of the Board of Directors

  

b. Certificate of Incorporation

  

c. By-laws

  

d. Incumbency and Signature

  

19. Secretary Certificate of CH-411 as to:

   CH-411

a. Resolutions of the Board of Directors

  

b. Certificate of Incorporation

  

c. By-laws

  

d. Incumbency and Signature

  

 

Ex. A-3



--------------------------------------------------------------------------------

Document

  

Signatures Needed

20. Secretary Certificate of Cardinal as to:

   Cardinal

a. Resolutions of the Board of Directors

  

b. Certificate of Incorporation

  

c. By-laws

  

d. Incumbency and Signature

  

21. Good standing certificate for Funding from Nevada

   N/A

22. Good standing certificate for Griffin from Nevada

   N/A

23. Good standing certificate for CH-110 from Delaware

   N/A

24. Good standing certificate for CH-411 from Ohio

   N/A

25. Good standing certificate for Cardinal from Ohio

   N/A

26. Compliance Certificate of Funding in the form of Exhibit V to the Third
Amended and Restated Receivables Purchase Agreement

  

CH-411

CH-110

Funding

Griffin

F. MISCELLANEOUS DOCUMENTS

  

27. UCC-3 for all filings listed in Exhibit A pertaining to Cardinal Health
Funding, LLC changing secured party of record from WCM to BTMU

   N/A

28. UCC-3 for all filings listed in Exhibit A pertaining to Griffin Capital, LLC
changing secured party of record from WCM to BTMU

   N/A

 

Ex. A-4



--------------------------------------------------------------------------------

Document

  

Signatures Needed

29. UCC-3 for all filings listed in Exhibit A pertaining to Cardinal Health 411,
Inc. changing secured party of record from WCM to BTMU

   N/A

30. UCC-3 for all filings listed in Exhibit A pertaining to Cardinal Health 410,
Inc. changing secured party of record from WCM to BTMU

   N/A

31. UCC-3 continuation statement, continuing financing statement #2004016520-0
filed 5/25/2004 with the Secretary of State of Nevada (do not file before
11/26/2008)

   N/A

32. UCC-3 continuation statement, continuing financing statement #2004016603-6
filed 5/25/2004 with the Secretary of State of Nevada (do not file before
11/26/2008)

   N/A

33. UCC-3 continuation statement, continuing financing statement #41446121 filed
5/25/2004 with the Secretary of State of Delaware (do not file before
11/26/2008)

   N/A

34. “Bring Down” lien searches against Cardinal Health Funding, LLC, beginning
10/8/2007 from (i) Secretary of State, Nevada (UCC, Federal tax liens),
(ii) Clark County, NV (Federal/State tax liens, judgment liens at County
Recorder and local litigation at District Court), (iii) US Bankruptcy Court,
Nevada District (bankruptcy) and (iv) US District Court, Nevada District
(Federal litigation).

   N/A

35. “Bring Down” lien searches against Griffin Capital, LLC, beginning 10/8/2007
from (i) Secretary of State, Nevada (UCC, Federal tax liens), (ii) Clark County,
NV (Federal/State tax liens, judgment liens at County Recorder and local
litigation at District Court), (iii) US Bankruptcy Court, Nevada District
(bankruptcy) and (iv) US District Court, Nevada District (Federal litigation).

   N/A

36. “Bring Down” lien searches against Cardinal Health 411, Inc., beginning
10/31/2007 from (i) Secretary of State, OH (UCC), (ii) Delaware County, OH
(Federal tax liens at County Recorder, State tax liens, judgment liens and local
litigation at Court of Common Pleas), (iii) Franklin County, OH (Federal tax
liens at County Recorder, State tax liens, judgment liens and local litigation
at Court of Common Pleas), (iv) US Bankruptcy Court, Southern District, OH
(bankruptcy) and (v) US District Court, Southern District, OH (Federal
litigation)

   N/A

37. “Bring Down” lien searches against Cardinal Health 110, Inc., beginning
9/6/2007 from (i) Secretary of State, Delaware (UCC, Federal tax liens),
(ii) New Castle County, DE (Federal tax liens at Recorder of Deeds, State tax
liens at prothonotary, local litigation at Superior and Chancery courts,
judgment liens at prothonotary), (iii) US Bankruptcy Court, Delaware District
(Bankruptcy) and (iv) US District Court, Delaware District (Federal litigation)

   N/A

 

Ex. A-5



--------------------------------------------------------------------------------

EXHIBIT A TO CLOSING INDEX

Debtor: Cardinal Health Funding, LLC (A Nevada LLC)

 

Jurisdiction

   Original Financing Statement
Number/Date of Filing    Assignment Number/Date of Filing

Secretary of State-Nevada

   0010231                7/5/2000     2007038528-8     11/19/2007

Secretary of State-Nevada

   2003014202-2       5/23/2003    2007038527-6     11/19/2007

Secretary of State-Nevada

   2004016520-0       5/25/2004    2007038526-4     11/19/2007

Secretary of State-Nevada

   2004030249-2       10/4/2004    2007038525-2     11/19/2007

Secretary of State-Nevada

   2006036964-8       11/6/2006    2007038524-0     11/19/2007

Secretary of State-Nevada

   2008025580-5       8/15/2008    N/A (New filing identical to


2003014202-2 filed

5/23/2003)

Debtor: Griffin Capital, LLC (a Nevada LLC)

 

Jurisdiction

   Original Financing Statement
Number/Date of Filing    Assignment Number/Date of Filing

Secretary of State-Nevada

   0010230               7/5/2000     2007038522-6     11/19/2007

Secretary of State-Nevada

   2002017712-4     7/3/2002     2007038519-9     11/19/2007

Secretary of State-Nevada

   2002017713-6     7/3/2002     2007038523-8     11/19/2007

Secretary of State-Nevada

   2004016603-6     5/25/2004    2007038520-2     11/19/2007

Secretary of State-Nevada

   2004030250-5     10/4/2004    2007038521-4     11/19/2007

Debtor: Cardinal Health 411, Inc. (an Ohio corporation)

 

Jurisdiction

   Original Financing Statement
Number/Date of Filing    Assignment Number/Date of Filing

 

Ex. A-6



--------------------------------------------------------------------------------

Secretary of State-Ohio

   OH00116501041     6/21/2007    20073250272     11/19/2007

Debtor: Cardinal Health 110, Inc. (a Delaware corporation)

 

Jurisdiction

   Original Financing Statement
Number/Date of Filing    Assignment Number/Date of Filing

Secretary of State-Delaware

   0042114     7/5/2000     2007 4406798     11/19/2007

Secretary of State-Delaware

   20084867   1/11/2002    2007 4406822     11/19/2007

Secretary of State-Delaware

   20085260   1/11/2002    2007 4406863     11/19/2007

Secretary of State-Delaware*

   41446121   5/25/2004    2007 4406897     11/19/2007

 

* This filing, until the 11/19/07 assignment, still in name of Bank One, N.A.
(Main Office Chicago), as Agent

 

Ex. A-7



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent and a Managing
Agent

12th Floor

1251 Avenue of the Americas

New York, NY 10020

Attention: Hermina Batson

The Royal Bank of Scotland plc, as a Managing Agent

540 West Madison Street, 27th Floor

Chicago, IL 60661

Attention: Kristina Neville, Sheila Brooks & Sharon Jones

Bank of America, N.A., as a Managing Agent

NC1-027-19-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Nina Stevenson

                                         Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of November 19, 2007, as amended, by and among Cardinal
Health Funding, LLC, a Nevada limited liability company (the “Seller”), Griffin
Capital, LLC, as Servicer, the Financial Institutions, the Conduits, the
Managing Agents and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
Agent (the “Receivables Purchase Agreement”). Capitalized terms used herein
shall have the meanings assigned to such terms in the Receivables Purchase
Agreement.

Each of the Agent and each Managing Agent is hereby notified of the following
Incremental Purchase:

 

Purchase Price:

   $                                                                 

 

Ex. II-1



--------------------------------------------------------------------------------

Portion of the Purchase Price Payable by the BofA Conduit’s Purchaser Group:1

   $                                                                 

Portion of Purchase Price Payable by the BTMU Conduit’s Purchaser Group:2

   $                                                                 

Portion of Purchase Price Payable by the RBS Conduit’s Purchaser Group:3

   $                                                                 

Date of Purchase:

  

Requested Discount Rate:

   [LIBO Rate] [Prime Rate] [Pooled Commercial Paper rate] [Special Pooled
Commercial Paper rate]

Requested Tranche Period:

   [                                                                 ]   

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. no. ( )

Please advise [Name] at telephone no. ( )                          if any
Conduit will not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1
and 5.2 of the Receivables Purchase Agreement are true and correct on and as of
the Purchase Date as though made on and as of such date;

 

1

This amount will be equal to the BofA Conduit’s Pro Rata Share of the Purchase
Price specified above.

2

This amount will be equal to the BTMU Conduit’s Pro Rata Share of the Purchase
Price specified above.

3

This amount will be equal to the RBS Conduit’s Pro Rata Share of the Purchase
Price specified above.

 

Ex. II-2



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Amortization Date has not occurred, the Aggregate Capital does not
exceed the Purchase Limit and the aggregate Purchaser Interests do not exceed
100%; and

(iv) the amount of Aggregate Capital is $                     after giving
effect to the Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, CARDINAL HEALTH FUNDING, LLC By:  

 

Name:   Title:   Address:  

 

Ex. II-3



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF MONTHLY REPORT

(Attached)

 

Ex. IX-1



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF REDUCTION NOTICE

                    , 20    

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent and a Managing
Agent

12th Floor

1251 Avenue of the Americas

New York, NY 10020

Attention: Hermina Batson

The Royal Bank of Scotland plc, as a Managing Agent

540 West Madison Street, 27th Floor

Chicago, IL 60661

Attention: Kristina Neville, Sheila Brooks & Sharon Jones

Bank of America, N.A., as a Managing Agent

NC1-027-19-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Nina Stevenson

Ladies and Gentlemen:

The undersigned,                                         , refers to the Third
Amended and Restated Receivables Purchase Agreement, dated as of November 19,
2007, as amended (the “Receivables Purchase Agreement”, the terms defined
therein being used herein as therein defined), among the undersigned, Griffin
Capital, LLC, as Servicer ( “Servicer”), certain Conduits party thereto, certain
Financial Institutions parties thereto, certain Managing Agents party thereto
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent for such
Conduits and Financial Institutions (the Conduits and the Financial
Institutions, collectively, the “Purchasers”). Pursuant to Section 1.3 of the
Receivables Purchase Agreement, the undersigned hereby irrevocably notifies you
that it will repay [all] [a portion] of the Capital outstanding under the
Receivables Purchase Agreement and in that connection sets forth below the
information relating to such repayment (the “Proposed Reduction”):

The Business Day of the Proposed Reduction is                     , 20    .

The total amount of the Proposed Reduction is
                                        .

The Pro Rata Share of the Proposed Reduction for each Conduit is:

 

                                          for Ranger Funding Company LLC;

                                          for Victory Receivables Corporation;
and

                                          for Windmill Funding Corporation.

 

Ex. XI-1



--------------------------------------------------------------------------------

The Pro Rata Share of the Proposed Reduction for each Financial Institution is:
                                         for BofA,
                                         for BTMU and
                                         for RBS.

On the date of the Proposed Reduction, the Seller shall pay to each relevant
Purchaser(s), an amount equal to (i) such Purchaser’s Pro Rata Share of the
outstanding Capital described above, plus (ii) all Broken Funding Costs (if
any), plus (iii) all other amounts payable to the Agent or any Purchaser under
the Transaction Documents.

 

Very truly yours, CARDINAL HEALTH FUNDING, LLC By:  

 

Name:   Title:   Address:  

 

Ex. XI-2



--------------------------------------------------------------------------------

EXHIBIT XII

[Reserved]

 

Ex. XII-1



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS, CONDUIT PURCHASE LIMITS, WIRING INSTRUCTIONS, RELATED FINANCIAL
INSTITUTIONS AND MANAGING AGENTS

Financial Institutions, Commitments and Wiring Instructions

for Financial Institutions

 

Financial Institution

   Commitment   

Wiring Instructions for Payments to Financial Institutions

(Wiring instructions for payments to Conduits are on the following page)

Bank of America, N.A., with respect to Ranger Funding Company LLC

   $ 306,000,000   

For any up-front or closing fees, to the following account:

 

Bank: Bank of America

Benf: Asset Securitization Wire Clearing

ABA: 026-009-593

A/c# 109360-0656600

Ref: Cardinal Health / Upfront

Attn: Sean Walsh

 

For any other payments, to the account specified for Ranger Funding Company, LLC
on the following page.

The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, with
respect to Victory Receivables Corporation

   $ 306,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

ABA#: 026-00963-2

A/C #: 97770191

Attn: Loan Operations Group

Ref: Cardinal Health

The Royal Bank of Scotland plc, with respect to Windmill Funding Corporation

   $ 255,000,000   

ABN AMRO Bank, N.V.

New York, New York

ABA#: 026 0095 80

A/C Name: Windmill Funding Corporation

A/C#: 451118894850

Ref: Cardinal Health Funding LLC

 

Sch. A-1



--------------------------------------------------------------------------------

Conduit Purchase Limits, Wiring Instructions for Conduits and Related Financial
Institutions of Conduits

 

Conduit

   Conduit
Purchase
Limit   

Wiring Instructions for Conduits

  

Related Financial Institution

Ranger Funding Company LLC

   $ 300,000,000   

Ranger Funding Company LLC

Bank: Deutsche Bank (New York, NY)

Benf: DTBCA as Agent for Ranger Funding

ABA: 021 001 033

A/C Name:

A/C# 00 384 710

Ref: Cardinal Health / Ongoing Fees

Attn: Orinthia Skeete

   Bank of America, N.A.

Victory Receivables Corporation

   $ 300,000,000   

Deutsche Bank Trust Company Americas

ABA #: 021-001-033

A/C Name: Corporate Trust & Agency Services

A/C No.: 01419647

Ref: Victory Receivables / Cardinal Health

   The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch

Windmill Funding Corporation

   $ 250,000,000   

ABN AMRO Bank, N.V.

New York, New York

ABA#: 026 0095 80

A/C Name: Windmill Funding Corporation

A/C #: 451118894850

Ref: Cardinal Health Funding LLC

   The Royal Bank of Scotland plc

 

Sch. A-2



--------------------------------------------------------------------------------

Managing Agents

 

Purchasers

  

Managing Agent

Ranger Funding Company LLC, as Conduit

 

Bank of America, N.A., as Financial Institution

   Bank of America, N.A.

Victory Receivables Corporation, as Conduit

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, as
Financial Institution

   The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Windmill Funding Corporation, as Conduit

 

The Royal Bank of Scotland plc, as Financial Institution

   The Royal Bank of Scotland plc

Purchaser Groups

 

Ranger Funding Company LLC, as Conduit

 

Bank of America, N.A, as Financial Institution and as Managing Agent

Victory Receivables Corporation, as Conduit

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, as
Financial Institution

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Managing Agent

Windmill Funding Corporation, as Conduit

 

The Royal Bank of Scotland plc, as Financial Institution and as Managing Agent

 

Sch. A-3



--------------------------------------------------------------------------------

Agent and Wiring Instructions for the Agent

 

Agent

  

Wiring Instructions for Agent

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

ABA#: 026-00963-2

A/C #: 97770191

Attn: Loan Operations Group

Ref: Cardinal Health

 

Sch. A-4



--------------------------------------------------------------------------------

SCHEDULE C

NOTICE ADDRESSES

 

Seller:

  

Cardinal Health Funding, LLC

7660 W. Cheyenne Avenue

   Suite 113    Las Vegas, Nevada 89129    Attention: Sharon Hasselbach    with
a copy to:    Cardinal Health, Inc.    7000 Cardinal Place    Dublin, Ohio 43017
   Attention: Assistant General Counsel - Finance or, for purposes of Sections
3.3 and 4.2 only, Treasury (Fax No. 614/652-8639)

Servicer:

  

Griffin Capital, LLC

7660 W. Cheyenne Avenue

   Suite 113    Las Vegas, Nevada 89129    Attention: Sharon Hasselbach    with
a copy to:    Cardinal Health, Inc.    7000 Cardinal Place    Dublin, Ohio 43017
   Attention: Assistant General Counsel - Finance

BofA:

   Bank of America, N.A.    NC1-027-19-01    214 North Tryon Street   
Charlotte, NC 28255    Attn: Nina Stevenson    Fax: 212-548-8891

 

Sch. C-1



--------------------------------------------------------------------------------

BofA Conduit:    Ranger Funding Company LLC    c/o AMACAR Group, L.L.C.    6525
Morrison Blvd., Suite 318    Charlotte, North Carolina 28211    Attn: Ms. Evelyn
Echevarria    Fax: (704) 365-1362    (with a copy to BofA)

 

BTMUNY and BTMU:    The Bank of Tokyo-Mitsubishi UFJ, Ltd.    1251 Avenue of the
Americas, 12th Floor    New York, NY 10020    Attn: Hermina Batson    Fax: (212)
782-6998 BTMU Conduit:    Victory Receivables Corporation    c/o The Bank of
Tokyo-Mitsubishi UFJ, Ltd.    1251 Avenue of the Americas    New York, NY 10020
   Attn: Aditya Reddy    Fax: (212) 782-6448    (with a copy to BTMUNY) RBS:   

The Royal Bank of Scotland plc

540 W. Madison St., 27th floor

Chicago, IL 60661

Attn: Kristina Neville

Fax: 312-338-0140

 

(with a copy of any Purchase Notices or Reduction Notices to the RBS Conduit at
its address below)

RBS Conduit:    Windmill Funding Corporation    c/o The Royal Bank of Scotland
plc    540 West Madison Street, 27th Floor    Chicago, Illinois 60661   
Attention: Sheila Brooks / Sharon Jones    Fax: 312-601-3616    (with a copy to
RBS)

 

Sch. C-2